DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
In claim 16, lines 1-2, it is suggested that “computer readable storage medium” be replaced with “non-transitory computer readable storage medium”.
In claim 17, line 1, it is suggested that “computer readable storage medium” be replaced with “non-transitory computer readable storage medium”.
In claim 18, line 1, it is suggested that “computer readable storage medium” be replaced with “non-transitory computer readable storage medium”.
In claim 19, line 1, it is suggested that “computer readable storage medium” be replaced with “non-transitory computer readable storage medium”.
In claim 20, line 1, it is suggested that “computer readable storage medium” be replaced with “non-transitory computer readable storage medium”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2017/0273058 A1).
Consider claims 1, 10 and 16:
Agiwal discloses a method of indicating a spatial characteristic parameter set, performed by a user-side device (see Fig. 7B and paragraph 0095, where Agiwal describes a method of determining N best downlink transmit beams (DL TX beams), thus a spatial characteristic parameter set, performed by a user equipment (UE); see paragraphs 0043-0045, where Agiwal describes an implementation of the method using a computer and instructions stored in a non-transitory computer readable memory) and comprising: 
acquiring first indication information (see Fig. 3B and paragraphs 0064-0065, where Agiwal describes that the UE receives beam scheduling information from a base station (BS)), 
wherein the first indication information is information of a resource location (see Fig. 3B and paragraphs 0064-0065, where Agiwal describes that the UE monitors downlink control based on the received beam scheduling information in scheduling period (SP); see Fig. 18 and paragraph 0138, where Agiwal describes that the UE receives a downlink control signal which comprises one or more control resource set in downlink control region 1800 at the beginning of the SP) of a physical downlink control channel (PDCCH) (see paragraph 0049, where Agiwal describes that the downlink control signal can be transmitted using physical downlink control channel (PDCCH)), and 
the first indication information indirectly indicates a spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that each of the control resource set can be mapped to one or more downlink TX beams among multiple downlink TX beams in the scheduling period (SP)), and 
the spatial characteristic parameter set is one of a plurality of spatial characteristic parameter sets configured for the user-side device (see paragraph 0138, where Agiwal describes that the mapped downlink TX beams are downlink TX beams among multiple downlink TX beams scheduled for the UE);
determining, according to the first indication information, the spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that the UE maps each control resource set to one or more downlink TX beams).
Consider claims 2 and 11: 
Agiwal discloses the invention according to claims 1 and 10 above. Agiwal discloses: the spatial characteristic parameter set comprises at least one set element, the set element is a spatial characteristic parameter group, and the spatial characteristic parameter group comprises at least one spatial characteristic parameter (see paragraph 0138, where Agiwal describes that the mapped downlink TX beams are downlink TX beams among multiple downlink TX beams).
Consider claim 3: 
see Fig. 18 and paragraph 0138, where Agiwal describes that the base station transmits downlink control information in downlink control region using one wide downlink TX beam).
Consider claims 4, 12 and 17: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: determining the first indication information according to a resource location of a received PDCCH (see Fig. 18 and paragraph 0138, where Agiwal describes that the UE receives the one or more control resource set in downlink control region 1800 at the beginning of the scheduling period (SP) in the downlink control signal; see paragraph 0049, where Agiwal describes that the downlink control signal can be transmitted using physical downlink control channel (PDCCH)); determining, according to mapping relationship between the resource location of the PDCCH and the spatial characteristic parameter set, the spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that the UE maps each control resource set to one or more downlink TX beams).
Consider claims 5, 13 and 18: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: the resource location of the PDCCH comprises at least one of a location of a symbol or a location of a control resource set (CORESET) (see Fig. 18 and paragraph 0138, where Agiwal describes that the UE receives a downlink control signal which comprises one or more control resource set in downlink control region 1800).
Consider claim 6: 
see Fig. 3A and paragraph 0064, where Agiwal describes that the downlink TX beams will be used for transmission in each scheduling period (SP) which is a time slot).
Consider claim 7: 
Agiwal discloses the method according to claim 6 above. Agiwal discloses: the specified condition comprises transmitting response information related to the first indication information to a network-side device; or a predetermined time interval lapsing from receiving the first indication information (see paragraph 0054, where Agiwal describes that the user equipment (UE) sends feedback to the base station (BS) about the best downlink TX beam).
Consider claims 8, 14 and 19: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: a beam set scheduled to the user-side device and indicated by the first indication information is in effect in a current scheduling (see paragraphs 0137-0138, where Agiwal describes that the downlink TX beam is in a scheduling period in present disclosure).
Consider claims 9, 15 and 20: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: receiving spatial characteristic parameter indication information, wherein the spatial characteristic parameter indication information is used to directly indicate a spatial characteristic parameter scheduled to the user-side device in the spatial characteristic parameter set; determining, according to the spatial characteristic parameter indication information, the spatial see Fig. 3A and paragraphs 0062-0064, where Agiwal describes that the base station (BS) broadcasts periodically beam scheduling information which includes downlink TX beams, the BS can indicate which TX beam(s) are used for transmission, the UE then uses the received beam scheduling information to monitor each SP of beam scheduling information period in which the downlink TX beam is used for downlink transmission).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LIHONG YU/Primary Examiner, Art Unit 2631